*314OPINION
This cause and matter came on this day to be considered by the Board of Tax Appeals, Department of Taxation of Ohio, hereinafter referred to as the board, upon the abstract of real property for Champaign County, Ohio, filed herein by the auditor of said county, for the tax year 1954 as provided in §5715.23 R. C.
Upon consideration thereof, the board finds that under the provisions of §5715.24 R. C., it must make a determination as to whether the aggregate assessed value of the real property in this county, as placed thereon by the county auditor and as set forth in said abstract for the tax year 1954, is the true value in money of said real property and the various classes thereof in the townships, cities, villages, taxing districts, wards or other divisions of municipal corporations situated in said county.
The board further finds that it must make this determination by acting within the framework of Article XII, Section 2 of the Ohio Constitution which provides that “land and improvements thereon shall be taxed by uniform rule according to value,” and within the framework of the statutes which provide that all parcels of real property shall be assessed at their “true value in money.”
The board further finds that the aggregate value of real property in said county for the tax year 1954, as set forth in the abstract is $37,820,040.00 and that this value is in substantial compliance with the minimum requirement as determined by the board for the tax year 1954. This represents an increase of $453,040.00 over the $37,367,000.00 value contained in the abstract approved for this county for the tax year 1953
The 1954 abstract is approved upon the facts and information now before the board, but without in any way limiting the action of the board with respect to approving the assessed valuation of real property in this county for the tax year 1955, or any subsequent tax year, and is without prejudice to any right, duty, and authority which the board has under the provisions of §§5703.02 R. C., 5715.01 R. C., 5715.33 R. C. and 5715.34 R. C., to order and direct a reassessment of real property, or any class of real property in any district or subdivision, when in its opinion, such property has been unequally or improperly assessed, to the end that all classes of property in such county or districts of the county shall be assessed in compliance *315with law; nor is the approval of the 1954 abstract to be considered to be any limitation upon the fundamental duty of the auditor, as assessor of the real property in his county, to reassess and reappraise any parcel of real property or any class of real property, when in the opinion of the auditor, the individual parcel, or the parcels within any class, are not assessed at their true value in money.